Citation Nr: 0409566	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  00-08 337	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Entitlement to service connection for cause of the veteran's 
death, claimed as due to asbestos exposure.  

2.  Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's daughter

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service in the Navy from May 1945 to 
October 1947, and in the Air Force from January 1951 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for the cause of the veteran's 
death and entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  In the appellant's notice of 
disagreement (NOD) she specifically asserted that the cause of the 
veteran's fatal squamous cell carcinoma was inservice exposure to 
asbestos.  

After the appeal was perfected by filing VA Form 9 in April 2000, 
the appellant and her daughter testified at a travel board hearing 
before the undersigned Veterans Law Judge in September 2001.  At 
that hearing the appellant rendered testimony as to the veteran's 
inservice asbestos exposure.  However, she raised for the first 
time the allegation that the veteran's fatal squamous cell 
carcinoma may have been due to inservice radiation exposure during 
his first period of military service while a deep-sea diver in the 
coastal waters of Japan.  She also testified that he had been in 
Nagasaki (pages 6 and 8 of the transcript of that hearing) and 
also that he had been exposed to radiation during his second 
period of military service while repairing X-ray machines (page 8 
of the transcript).  

In October 2002 the Board undertook additional development of the 
case to obtain private post-service treatment records and the 
veteran's service personnel records.  Then, in July 2003, the 
Board remanded this claim to the RO for readjudication in light of 
the precedent decision in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

The RO has not addressed the claim for service connection for the 
cause of the veteran's death based on the allegation that his 
fatal squamous cell carcinoma was due to inservice exposure to 
ionizing radiation, under the regulatory guidelines for claims 
based on alleged inservice radiation exposure.  Such includes 
referral to the Under Secretary for benefits for consideration 
under 38 C.F.R. § 3.311.  In view of action that needs be taken 
prior to appellate adjudication of such issue, it will not be 
addressed by the Board at this time

The Board will decide the claim for DIC under 38 U.S.C.A. § 1318 
and will address on the merits the claim for service connection 
for the cause of the veteran's death but only that aspect of this 
claim in which it is alleged that the veteran's fatal squamous 
cell carcinoma was due to inservice asbestos exposure.  


FINDINGS OF FACT

1.  At the time of death, service connection was only in effect 
for psychophysiologic reaction involving the cardiovascular system 
with anxiety disorder, rated 10 percent disabling, as well as for 
intercostal neuritis and postoperative residuals of a right ankle 
fracture, each assigned a noncompensable rating, since August 1, 
1969.  

2.  The veteran's fatal pulmonary carcinoma did not initially 
manifest until decades after his service in the military had ended 
and is unrelated to his service-connected disorders which, also, 
did not contribute substantially and materially to his death, or 
hasten it, or otherwise aid or lend assistance to it.  

3.  The record on appeal does not contain radiographic evidence of 
parenchymal lung disease or a diagnosis of asbestosis.  

4.  The squamous cell carcinoma of the right lung that caused the 
veteran's death is a type of lung cancer that begins only in the 
bronchi.

5.  The record on appeal does not contain a credible medical 
opinion linking the squamous cell carcinoma of the lung that 
caused the veteran's death to his military service.  

6.  It has not been shown that at the time of his December 1999 
death, the veteran was in receipt of, or entitled to receive, 
compensation for service-connected disability that was 
continuously rated totally disabling either from the date of the 
veteran's discharge or release from active duty for a period of 
not less than 5 years immediately preceding death, or for a period 
of 10 or more years immediately preceding death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2003).  

2.  The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC Under 38 U.S.C.A. § 1318

It should be pointed out that a final regulation pertaining to DIC 
benefits for survivors of certain veterans rated totally disabled 
at time of death was promulgated, effective January 21, 2000.  See 
38 C.F.R. § 3.22; 65 Fed. Reg. 3388-3392 (2000).  That final 
regulation established an interpretive rule reflecting VA's 
conclusion that 38 U.S.C. § 1318(b) authorizes payment of DIC only 
in cases where the veteran had, during his or her lifetime, 
established a right to receive total service-connected disability 
compensation from VA for the period required by that statute or 
would have established such a right if not for clear and 
unmistakable error by VA.  

In National Organization of Veterans' Advocates, Inc. v. Secretary 
of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
regarding a challenge to the validity of 38 C.F.R. § 3.22 as 
amended January 21, 2000, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held, in part, that 38 
C.F.R. § 3.22 as amended was not invalid insofar as it precluded 
"hypothetical entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  

In pertinent part, under 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22(a) DIC benefits shall be paid to the surviving spouse or 
children in the same manner as if the veteran's death is service 
connected when the following conditions are met:  

(1) The veteran's death was not caused by his or her own willful 
misconduct; and

(2) At the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service connected 
disability that was:

	(i) Rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death; or 

	(ii) Rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death.

(b) For purposes of this section, "entitled to receive" means that 
at the time of death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving compensation 
because:...

	(3) The veteran had applied for compensation but had not 
received total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date.  

At the time of the veteran's death in December 1999, service 
connection was only in effect for a psychophysiologic reaction 
involving the cardiovascular system with anxiety disorder, rated 
10 percent disabling, as well as for intercostal neuritis and 
postoperative residuals of a right ankle fracture, each assigned a 
noncompensable rating.  These evaluations had been in effect since 
August 1, 1969.  No collateral attack on a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date has been presented, nor have any of the several 
provisions of 38 C.F.R. § 3.22(b) been satisfied as to meet the 
"entitled to receive" requisite of 38 C.F.R. § 3.22(a)(2).  

Thus, since it has not been shown that the veteran was in receipt 
of, or would have been entitled to receive, compensation at the 
time of death for a service connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating either from the date of the veteran's 
discharge or release from active duty for a period of not less 
than 5 years immediately preceding death, or for a period of 10 or 
more years immediately preceding death, the appellant's claim for 
DIC under 38 U.S.C.A. § 1318 is without legal merit, and, 
therefore is denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) 
became effective November 9, 2000, and implementing regulations 
were created and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a claim, 
but is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003) (implicitly holding that RO decisions and statements of the 
case may satisfy this requirement).  

"[B]ecause the law as mandated by statute, and not the evidence, 
is dispositive of this claim, the VCAA is not applicable."  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  Also see Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that VCAA did 
not affect a federal statute that prohibits payment of interest on 
past due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


Service Connection for Cause of the Veteran's Death

With respect to the VCAA, 38 C.F.R. § 3.159(b)(1) (2003) was 
recently invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  
The offending regulatory language suggested that an appellant must 
respond to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 U.S.C.A. § 
5301(a).  Thus, that regulatory provision was invalid because it 
was inconsistent with the statute.  

The PVA decision created some confusion about whether VA could 
actually decide all claims prior to the expiration of the one-year 
statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to this, 
VA had issued implementing regulations that allowed VA to decide a 
claim 30 days after sending a VCAA notification letter, see 38 
C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 
and 5103, the provisions of law that deal with VA's duties to 
notify and assist claimants.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In particular, the Act clarifies that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)).  The effective date of that provision is November 9, 
2000, the date of enactment of the VCAA.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(c)).  The new law does 
not require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective retroactive to 
the date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA and, thus, preclude any 
possible due process violations, even if the veteran's appeal was 
ongoing during this change in the law.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The appellant was notified of the VCAA regulations in the 
supplemental statement of the case (SSOC) of August 2003.  Prior 
to that the appellant was notified by letter in January 2003 that 
the Board was undertaking additional development of the evidence.  
She was requested to provide information as to all post-service 
treatment for respiratory disability and to execute the release 
forms to obtain that information, and include the names, 
addresses, and approximate dates of treatment.  

In February 2003 she provided the complete clinical records of the 
veteran's November and December 1999 terminal hospitalization at 
the St. Joseph Hospital and also stated that the other facilities 
which her husband had attended for any medical treatment prior to 
his death were all closed.  She had been told that there were no 
records at Camp Pendleton Hospital in California.  Also, at the 
September 2001 travel board hearing she reiterated this and 
reported that a private physician who had treated the veteran 
through CHAMPUS had been caught defrauding the government and that 
his office was closed.  So, those records are not available (page 
10 of the transcript).  

Earlier, in August 2000, the RO provided that appellant with 
copies of the veteran's service medical records (SMRs) and copies 
of VA examinations conducted in 1969, as she requested.  The 
veteran's service personnel records are also now on file, as are 
SMRs of his first period of military service.  

Moreover, the appellant and her daughter testified at the 
September 2001 travel board hearing.  And, in April 2003 the 
appellant stated that she had no further evidence or argument to 
present.  

Accordingly, no further development is required to comply with the 
VCAA or the implementing regulations.  And the appellant is not 
prejudiced by the Board deciding the appeal without first 
remanding the case to the RO.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412, 421 -22 
(2004) the United States Court of Appeals for Veterans Claims 
(Court) held, among other things, that VCAA notice must be 
provided to a claimant before an initial unfavorable decision by 
the RO on the claim.  Id. at 421 -22.  The Court also reiterated 
the required content of such notice, specifying that, in addition 
to the Quartuccio requirements, VA must "also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim."  Id. at 421 - 22 (quoting 38 C.F.R. § 
3.159(b)(1) (2003)).  

Here, however, the rating action appealed was in February 2000 
prior to the enactment in November 2000 of the VCAA and, thus, it 
was impossible to provide notice of the VCAA prior to the 
enactment thereof.  Also, in a recent precedent opinion of the VA 
General Counsel it was held that the language in Pelegrini stating 
that VA must request all relevant evidence in the claimant's 
possession was dictum and, thus, not binding.  See VAOGC 1-2004 
(the Court's statements in Pelegrini that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of the 
notice provided to a claimant under those provisions is obiter 
dictum and is not binding on VA).  

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-connected 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2003).  A service-connected 
disability is deemed to have been the principal cause of death 
when it, alone or jointly with another disorder, was the 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  When finding that a service-connected 
disability was a contributory cause of death, it must be shown 
that the disability contributed substantially, or combined with 
another disorder to cause death, or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

For service connection to be granted for any disability, it is 
required that the facts, as shown by the evidence, establish that 
a particular injury or disease resulting in chronic disability was 
incurred in service, or, if pre- existing service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Furthermore, with chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.; See, too, Savage v. Gober, 10 Vet. App. 
488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as malignant tumors, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

As to asbestos-related diseases, the Board notes that there are no 
laws or regulations specifically dealing with asbestos and service 
connection.  However, the VA Adjudication Procedure Manual, M21-1 
(M21-1), and opinions of the United States Court of Appeals for 
Veterans Claims (Court) and General Counsel provide guidance in 
adjudicating these claims.

As to the M21-1, it provides that, when considering these types of 
claims, VA must determine whether military records demonstrate 
evidence of asbestos exposure in service (see M21-1, Part III, 
par. 5.13(b) (October 3, 1997); M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)); determine whether there was pre-service and/or 
post-service evidence of occupational or other asbestos exposure 
(Id.); and thereafter determine if there was a relationship 
between asbestos exposure and the currently claimed disease, 
keeping in mind the latency and exposure information found at M21-
1, Part III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1). 
(October 3, 1997)).  

In this regard, the M21-1 provides the following non-exclusive 
list of asbestos related diseases/abnormalities: asbestosis, 
interstitial pulmonary fibrosis, effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
bronchial cancer, cancer of the larynx, cancer of the pharynx, 
cancer of the urogenital system (except the prostate), and cancers 
of the gastrointestinal tract.  See M21-1, Part VI, par. 
7.21(a)(1) & (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure: 
mining, milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and brake 
linings, and manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, and military 
equipment.  See M21-1, Part VI, par. 7.21(b)(1).  In addition, the 
M21-1 notes that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy personnel were exposed to 
asbestos.  See M21-1, Part VI, par. 7.21(b)(2).

Next, the Board notes that the M21-1 provides the following 
medical guidance: in order for an appellant to have a clinical 
diagnosis of asbestosis the record must show a history of exposure 
and radiographic evidence of parenchymal lung disease (see M21-1, 
Part VI, par. 7.21(c)); lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the bronchi 
(see M21-1, Part VI, par. 7.21(a)(3)); the risk of developing 
bronchial cancer is increased in current cigarette smokers who 
have had asbestos exposure (Id.); the latent period for asbestosis 
varies from 10 to 45 or more years between first exposure and 
development of disease (see M21-1, Part VI, par. 7.21(b)(2)); and 
exposure to asbestos may cause disease later on even when the 
exposure was brief (as little as a month or two) or indirect 
(bystander disease) (Id.).

As to the Court, it has held that the M21-1 did not create a 
presumption of in-service exposure to asbestos for claimants that 
worked in one of the occupations that the M21-1 listed as having 
higher incidents of asbestos exposure.  See Dyment v. West, 13 
Vet. App. 141, 145 (1999); Also see Ennis v. Brown, 4 Vet. App. 
438, vacated at 4 Vet. App. 523, new decision issued at 4 Vet. 
App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993); Ashford 
v. Brown, 10 Vet. App. 120 (1997).  Therefore, in claims for 
entitlement to service connection for the cause of the veteran's 
death due to asbestos exposure, the appellant must first establish 
that the disease that caused or contributed to the veteran's death 
was caused by events in service or an injury or disease incurred 
therein.  Id; Also see Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  

As to the General Counsel, in VAOPGCPREC 04-2000 (April 13, 2000), 
it was held, in relevant part, as follows: M21-1, Part VI, par. 
7.21(a), (b), & (c) are not substantive in nature, but nonetheless 
need to be discussed by the Board in all decisions; the first 
three sentences of M21-1, Part VI, par. 7.21(d)(1) are substantive 
in nature and the development criteria it lays out must be 
followed by the agency of original jurisdiction; and M21-1, Part 
VI, par. 7.21 does not create a presumption of medical nexus 
between a current asbestos related disease and military service.

Next, the Board notes that it is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same time, the 
Board is mindful of the prohibition against making its own 
independent medical determinations, and that there must be 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the weight to be accorded the 
various items of evidence in this case must be based on the 
quality of the evidence and not necessarily on its quantity or 
source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not entitled to 
absolute deference.  Indeed, the Court has provided guidance for 
weighing medical evidence.  The Court has held, for example, that 
a post-service reference to injuries sustained in service, without 
a review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, 
a bare conclusion, even one reached by a health care profession 
al, is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional comment by 
the transcriber, does not become competent medical evidence merely 
because the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it.  Layno v. 
Brown, 6 Vet. App. 465 (1994); FED. R. EVID. 601.  And a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a 
medical opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, 
a medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, 
the weight to be accorded the various items of medical evidence in 
this case must be determined by the quality of the evidence and 
not necessarily by its quantity or source.

With the above criteria in mind, the Board notes that the 
veteran's death certificate reflects that he died in December 1999 
of respiratory failure due to squamous cell carcinoma of the lung 
of six months duration.  Moreover, the M21-1 list lung cancer as 
one of the asbestos related diseases.  See M21-1, Part VI, par. 
7.21(a)(1) & (2).

Next, a review of the veteran service personnel records shows that 
during his first period of military service, dated from May 1945 
to October 1947 (immediately after World War II), he worked at a 
facility that the M21-1 lists as having a higher incident of 
asbestos exposure - a Naval Repair Base (service personnel records 
show he was stationed at this base from November 1945 to May 
1946).  See Standard Statement of Service, dated in October 1947; 
Transcript of Navel Service, dated in October 1951; Also see M21-
1, Part VI, par. 7.21(b)(1).  His service personnel records also 
show he served aboard the U.S.S. Bolster from June 1946 to June 
1947 and aboard the U.S.S. Sperry from August 1947 to October 
1947.  

Moreover, service medical records compiled during his second 
period of military service show complaints and/or treatment for 
chest pain.  See service medical records, dated in September 1952, 
March 1959, January 1960, April 1960, and March 1969. 

As to a relationship between the squamous cell carcinoma of the 
lung that caused the veteran's death and his military service, the 
Board notes that the appellant testified that the veteran's in-
service jobs caused him to be exposed to asbestos which later 
caused the lung cancer that led to his death.  

In support of this allegation, the appellant submitted a February 
2000 statement from Dr. Kavita Desai in which he opined that 
"possible asbestos exposure during his service in the Navy may 
have contributed to his developing lung cancer and to his demise."  

Furthermore, the Board notes that the M21-1 supports the 
appellant's claim by pointing out the fact that the veteran's 
first being diagnosed with lung cancer 30 years after his 
separation from military service is not a bar to benefits because 
the latent period for asbestosis can be 45 or more years and 
noting that as little as one or two months working in a shipyard 
while in military service could have exposed the veteran to enough 
asbestos to cause problem 30 years later.  See M21-1, Part VI, 
par. 7.21 (b)(2). 

On the other hand, a review of the veteran's service personnel 
records show that, prior to his first period of military service, 
he worked as a welder's helper/steam fitter in a Portland, Oregon 
shipyard - another job that the M21-1 reports as having a higher 
incident of asbestos exposure.  See U.S. Navy Enlistment Personnel 
Qualification Record, dated in May 1945; Notice of Separation from 
U.S. Naval Service, dated in October 1947; and Application for 
Certificate in Lieu of Lost or Destroyed Discharge Certificate, 
dated in January 1951; Also see M21-1, Part VI, par. 7.21(b)(1).  

Moreover, while service medical records during his second period 
of military service show complaints, diagnoses, and/or treatment 
for chest pain, no adverse heart or lung pathology was diagnosed.  
See service medical records, dated in September 1952, March 1959, 
January 1960, April 1960, and March 1969.  In fact, it was opined 
on at least one occasion that his problem was psychiatric in 
origin.  Id.  Furthermore, in-service chest x-rays were normal.  
See chest x-rays, dated in May 1945, October 1945, January 1960, 
December 1960, and April 1968.  

As to the veteran's post-service medical history, while the 
claim's file contains post-service medical records dating back to 
March 1948, they are negative for lung cancer until June 1999 - 
the veteran's December 1999 Certificate of Death noted squamous 
cell carcinoma of the lung of six months duration.  Also see VA 
treatment records, dated in March 1948; VA examination reports, 
dated in December 1969; and treatment records from Saint Joseph's 
Hospital, dated from November 1999 to December 1999.  
Interestingly, when examined by VA in December 1969 due to 
complaints of chest pain, the cardiovascular examiner opined that 
there was no pulmonary or heart disease and diagnosed intercostals 
neurosis.  

As to his in-service and post-service employment history, the 
veteran, during his second period of military service in the Air 
Force repaired x-ray machines and other hospital machines and 
appliances.  Following military service, he worked repairing 
machinery for a dental company.  See VA examination report, dated 
in December 1969.  Neither of these jobs is listed by the M21-1 as 
having a higher incident of asbestos exposure.  See M21-1, Part 
VI, par. 7.21(b)(1).  Neither has the appellant produced any 
medical evidence showing that this type of job had a higher 
incident of asbestos exposure.

Moreover, while the M21-1 provides that a clinical diagnosis of 
asbestosis requires, not only a history of exposure but 
radiographic evidence of parenchymal lung disease, no radiographic 
evidence of parenchymal lung disease appears in the claim's file.  
See in-service chest x-rays, dated in May 1945, October 1945, 
January 1960, December 1960, and April 1968; chest x-rays from 
Saint Joseph's Hospital, dated in November 1999 and December 1999; 
chest computerized tomography (CT) from Saint Joseph's Hospital, 
dated in November 1999; and bronchoscopy from Saint Joseph's 
Hospital, dated in November 1999.  See M21-1, Part VI, par. 
7.21(c).  

Similarly, while the M21-1 provides that lung cancer associated 
with asbestos exposure originates in the lung parenchyma, not the 
bronchi, the terminal hospitalization records from Saint Joseph's 
Hospital show a diagnosis of a type of lung cancer that begins 
only in the bronchi - squamous cell carcinoma.  See Dorland's 
Illustrated Medical Dictionary 1094, p. 267 (28th ed. 1994) 
(squamous cell carcinoma of the lung is ". . . one of the most 
common types of bronchogenic carcinoma, generally forming polypoid 
or sessile masses that obstruct the airways of the bronchi . . 
."); Also see M21-1, Part VI, par. 7.21(a)(3); treatment records 
from Saint Joseph's Hospital, dated in November 1999 and December 
1999.

Conclusion

With the above facts in mind, the Board concedes that the veteran 
worked for a year during his first period of military service at a 
facility that the M21-1 reports has a higher incident of asbestos 
exposure (a Naval Repair Base from November 1945 to May 1946 as a 
salvage diver).  Further it is conceded that as little as one or 
two months working in a shipyard while in military service could 
have exposed the veteran to enough asbestos to cause a problem 30 
years later, lung cancer is one type of disease that could be 
caused by asbestos exposure, and his first being diagnosed with 
lung cancer 30 years after his separation from military service is 
not a bar to benefits because the latent period for disease 
associated with asbestos exposure can be 45 or more years.  See 
M21-1, Part VI, par. 7.21(a)(1) & (2), (b)(1) & (2).

Nonetheless, as to service connection for the cause of the 
veteran's death due to asbestosis, the Board concludes that the 
record on appeal does not contain radiographic evidence of 
parenchymal lung disease or a diagnosis of asbestosis.  See M21-1, 
Part VI, par. 7.21(c).  Therefore, the claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.312 (2003).

As to entitlement to service connection for the cause of the 
veteran's death due to squamous cell carcinoma of the lung caused 
by asbestos exposure, the Board finds that the record on appeal 
does not contain a credible medical opinion linking the squamous 
cell carcinoma of the lung that caused the veteran's death to his 
work at that Naval Repair Base in 1945 and 1946, to his shipboard 
service, to his in-service job repairing medical equipment, or to 
any other in-service event.  

While it is true that Dr. Desai opined that "possible asbestos 
exposure during [the veteran's] service in the Navy may have 
contributed to his developing lung cancer and to his demise," the 
Board does not find this opinion to be probative in light of the 
fact that the cancer (squamous cell carcinoma of the right lung) 
that led to the veteran's death originated in the bronchi and 
therefore could not have been caused by asbestos exposure - lung 
cancer associated with asbestos exposure originates in the lung 
parenchyma.  See M21-1, Part VI, par. 7.21(a)(3); Bloom v. West, 
12 Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty).  

Moreover, the record on appeal is otherwise negative for a medical 
opinion relating the squamous cell carcinoma of the right lung 
that led to the veteran's death to any event in military service.  
Accordingly, because the weight of the evidence does not show that 
the veteran's squamous cell carcinoma of the lung was caused or 
aggravated by asbestos exposure while in military service, the 
Board finds that the appellant's claim must be denied.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.312 (2003).

In reaching the above conclusions, the Board has carefully 
considered the appellant's written statements to the RO as well as 
her personal hearing testimony.  At these times, she alleged, in 
substance, that the veteran's in-service job as a Navy diver 
aboard two ships as well as his subsequent job repairing medical 
equipment for the Air Force exposed him to asbestos which caused 
the lung cancer that led to his death. 

However, a review of the record on appeal also shows that the 
veteran, before entering military service, worked at a shipyard - 
a job that the M21-1 also lists as having higher incidents of 
asbestos exposure.  The claim is further muddied by the fact that 
the veteran, during his second period of military service and 
following his separation from military service, worked at a 
similar job (repairing medical equipment) which job is not listed 
by the M21-1 as having higher incidents of asbestos exposure.  

Nonetheless, the Board finds that the appellant is competent under 
the law to describe symptoms of the veteran that she witnessed.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, inasmuch 
as the appellant is offering her own opinion as to the 
relationship between the veteran's lung cancer and military 
service, the Board notes that the record does not indicate that 
she has any medical expertise.  Id.  Therefore, her assertion of 
medical causation is not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, her 
statements do not act as probative evidence as to the issue on 
appeal.

Thus, inasmuch as there is no competent medical evidence or 
opinion of record either linking the veteran's fatal lung cancer 
to his military service and, in particular, no probative evidence 
showing that he was exposed to asbestos while on active duty in 
the military, service connection for the cause of the veteran's 
death, allegedly form lung cancer due to asbestos exposure is not 
warranted.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The claim for service connection for the cause of the veteran's 
death, claimed as due to asbestos exposure, is denied. 

The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is 
denied.  



	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2





